Exhibit 99.1 4th Quarter 2011 •Earnings News Release •Three and twelve months ended October 31, 2011 TD Bank Group Reports Fourth Quarter and Fiscal 2011 Results This quarterly earnings release should be read in conjunction with our unaudited fourth quarter 2011 consolidated financial results ended October 31, 2011 included in this Earnings News Release and with our audited 2011 Consolidated Financial Statements, which is available on our website at http://www.td.com/investor/. This analysis is dated November 30, 2011. Unless otherwise indicated, all amounts are expressed in Canadian dollars, and have been primarily derived from the Bank’s Annual or Interim Consolidated Financial Statements prepared in accordance with Canadian generally accepted accounting principles (GAAP). The accounting policies used in the preparation of these consolidated financial results are consistent with those used in the Bank’s October 31, 2011 Consolidated Financial Statements. Certain comparative amounts have been reclassified to conform to the presentation adopted in the current period. Additional information relating to the Bank is available on the Bank’s website http://www.td.com, as well as on SEDAR at http://www.sedar.com and on the U.S. Securities and Exchange Commission’s (SEC) website at http://www.sec.gov (EDGAR filers section). FOURTH QUARTER FINANCIAL HIGHLIGHTS, compared with the fourth quarter last year: • Reported diluted earnings per share were $1.69, compared with $1.07. • Adjusted diluted earnings per share were $1.77, compared with $1.38. • Reported net income was $1,566 million, compared with $994 million. • Adjusted net income was $1,634 million, compared with $1,260 million. FULL YEAR FINANCIAL HIGHLIGHTS, compared with last year: • Reported diluted earnings per share were $6.41, compared with $5.10. • Adjusted diluted earnings per share were $6.82, compared with $5.77. • Reported net income was $5,889 million, compared with $4,644 million. • Adjusted net income was $6,251 million, compared with $5,228 million. Adjusted measures are non-GAAP measures. Refer to the “How the Bank Reports” section of the Management’s Discussion and Analysis for an explanation of reported and adjusted results. FOURTH QUARTER ADJUSTMENTS (ITEMS OF NOTE) The fourth quarter reported earnings figures included the following items of note: • Amortization of intangibles of $104 million after tax (12 cents per share), compared with $115 million after tax (14 cents per share) in the fourth quarter last year. • A gain of $44 million after tax (5 cents per share), due to the change in fair value of derivatives hedging the reclassified available-for-sale debt securities portfolio, compared with a loss of $8 million after tax (1 cent per share) in the fourth quarter last year. • Integration and restructuring charges of $12 million after tax (1 cent per share), relating to the U.S. Personal and Commercial Banking acquisitions, compared with $18 million after tax (2 cents per share) in the fourth quarter last year. • A gain of $9 million after tax (1 cent per share), due to the change in fair value of credit default swaps hedging the corporate loan book, net of provision for credit losses (PCL), compared with a loss of $4 million after tax in the fourth quarter last year. • Integration charges of $5 million after tax (1 cent per share), relating to the Chrysler Financial acquisition. TORONTO, December 1, 2011 – TD Bank Group (TD or the Bank) today announced its financial results for the fourth quarter ended October 31, 2011. Overall results for the quarter reflected strong performances from all of TD’s businesses. “This was a record quarter, with all of our businesses delivering double-digit earnings growth – a truly excellent finish to the year for TD. Our North American retail businesses once again showed why we’re well positioned to grow regardless of the macroeconomic environment,” said Ed Clark, Group President and Chief Executive Officer, TD. “TD’s record full-year adjusted earnings broke the $6 billion mark for the first time, validating our strategy of focusing on steady, reliable retail earnings, which helped us outperform despite the weak and volatile economic picture.” TD BANK GROUP • FOURTH QUARTER 2011EARNINGS NEWS RELEASE 1 Canadian Personal and Commercial Banking Canadian Personal and Commercial Banking posted earnings of $905 million in the fourth quarter, up 17% from the same period last year. Revenue growth was driven by strong volume growth in real estate secured lending, auto lending, business loans and deposits, and insurance. PCL declined 11%. Operating leverage for the quarter was strong. “Canadian Personal and Commercial Banking had a very strong fourth quarter and a great 2011, with record earnings in personal and business banking, as well as in insurance. We opened 24 branches during the year, continuing to expand our network for our customers,” said Tim Hockey, Group Head, Canadian Banking, Auto Finance, and Credit Cards, TD. “For 2012, we expect earnings growth to moderate as the momentum in the business bank and the contribution from MBNA Canada will be partially offset by lower margins and slower personal banking growth. Overall, we’re confident that the resilience of our business model, our focus on delivering great customer service and the investments we’ve made in our franchise leave us well positioned for the future.” Wealth Management Global Wealth net income, which excludes TD’s reported investment in TD Ameritrade, was $139 million in the quarter, up 18% from the same period last year, driven by increased fee-based revenue from higher client assets, direct investing transaction volumes and higher net interest margin. TD Ameritrade contributed $54 million in earnings to the segment, up 64% from the same period last year. “This was a strong finish to a record year for the Wealth business, which continued to perform well in the face of volatile and challenging equity markets,” said Mike Pedersen, Group Head, Wealth Management, Insurance and Corporate Shared Services, TD. “The environment remains difficult to predict, but we’re confident the business is well positioned given its strong business fundamentals, increased client satisfaction and steady inflows of new client assets.” U.S. Personal and Commercial Banking U.S. Personal and Commercial Banking generated US$313 million in reported net income for the quarter. On an adjusted basis, the segment earned US$325 million, up 18% from the fourth quarter last year. Revenue in U.S. dollar terms grew 23% from the same period a year earlier, driven by organic loan and deposit growth and acquisitions. Overall credit quality continued to improve compared to last year. “TD Bank, America’s Most Convenient Bank delivered a good fourth quarter, with strong loan and deposit growth, positive momentum in residential mortgages and healthy levels of new account openings,” said Bharat Masrani, Group Head, U.S. Personal and Commercial Banking, TD. “These results complete a record year for our business, with more than US$1.3 billion in adjusted earnings. Looking into next year, we’re confident we will continue to outgrow the competition, despite the impact of the Durbin Amendment. However, we also remain cautious about the impact of the weak economy on our customers, as well as the uncertainty surrounding the U.S. regulatory landscape.” Wholesale Banking Wholesale Banking recorded net income of $288 million for the quarter, up 203% on a reported basis and 33% on an adjusted basis, compared with the same period last year. The increase was due to improved equity and foreign exchange trading, higher security gains, and lower PCL. “I’m pleased with the results that our diversified business model delivered.” said Bob Dorrance, Group Head, Wholesale Banking, TD. “Trading conditions remained challenging, particularly in fixed income and credit markets. However, good performance in other core businesses including equities, foreign exchange and investment banking was augmented by significant gains in our investment portfolio, making for an overall strong quarter. While the outlook in a number of key international markets remains concerning, we will continue to meet the investment, liquidity and funding requirements of our franchise clients and will be well positioned when economies stabilize and capital markets activity improves.” Corporate The Corporate segment, which includes the Bank’s other activities, recorded a net loss of $136 million, down $154 million, on a reported basis, and a net loss of $80 million, down $83 million, on an adjusted basis, from the same period last year. The lower adjusted net loss was due to lower net corporate expenses and segment transfers implemented during 2011. Capital TD’s Tier 1 capital ratio was 13.0% in the quarter. Capital quality remained very high, with tangible common equity comprising more than 80% of Tier 1 capital. TD expects to comfortably surpass the 7% Basel III requirement on a fully phased-in basis by the second quarter of fiscal 2012. Conclusion “TD had a record year in 2011, and we were able to succeed because of the strength of our retail-focused strategy and its proven track record during tough times, as well as the client-driven franchise model of our Wholesale bank. A number of factors still makes us cautious about the future, including low interest rates, sluggish economic growth and an uncertain regulatory environment,” Clark said. “However, our businesses are flexible enough to adapt to changing economic conditions without having to fundamentally shift their strategy, and that ability - combined with the quality of our earnings - makes us confident we’ll continue to deliver growth in 2012 and beyond. As always, our employees and their dedication to the needs of our customers and clients were the driving force behind our success and I want to thank them for their tremendous contribution.” TD BANK GROUP • FOURTH QUARTER 2011EARNINGS NEWS RELEASE 2 The foregoing contains forward-looking statements. Caution Regarding Forward-Looking Statements From time to time, the Bank makes written and/or oral forward-looking statements, including in this earnings news release, in other filings with Canadian regulators or the U.S. Securities and Exchange Commission, and in other communications. In addition, representatives of the Bank may make forward-looking statements orally to analysts, investors, the media and others. All such statements are made pursuant to the “safe harbour” provisions of, and are intended to be forward-looking statements under, applicable Canadian and U.S. securities legislation, including the U.S. Private Securities Litigation Reform Act of 1995. Forward-looking statements include, but are not limited to, statements made in this earnings news release, the Bank’s 2011 Management’s Discussion and Analysis (“MD&A”) under the headings “Economic Summary and Outlook” and, for each business segment, “Business Outlook and Focus for 2012” and in other statements regarding the Bank’s objectives and priorities for 2012 and beyond and strategies to achieve them, and the Bank’s anticipated financial performance. Forward-looking statements are typically identified by words such as “will”, “should”, “believe”, “expect”, “anticipate”, “intend”, “estimate”, “plan”, “may“, and “could”. By their very nature, these statements require the Bank to make assumptions and are subject to inherent risks and uncertainties, general and specific. Especially in light of the uncertainty related to the financial, economic and regulatory environments, such risks and uncertainties – many of which are beyond the Bank’s control and the effects of which can be difficult to predict – may cause actual results to differ materially from the expectations, expressed in the forward-looking statements. Risk factors that could cause such differences include: credit, market (including equity, commodity, foreign exchange, and interest rate), liquidity, operational (including technology), reputational, insurance, strategic, regulatory, legal, environmental, and other risks, all of which are discussed in the 2011 MD&A. Additional risk factors include the impact of recent U.S. legislative developments, as discussed under “Significant Events in 2011” in this earnings news release; changes to and new interpretations of capital and liquidity guidelines and reporting instructions; increased funding costs for credit due to market illiquidity and competition for funding; and the failure of third parties to comply with their obligations to the Bank or its affiliates relating to the care and control of information. We caution that the preceding list is not exhaustive of all possible risk factors and other factors could also adversely affect the Bank’s results. For more detailed information, please see the “Risk Factors and Management” section of the 2011 MD&A. All such factors should be considered carefully, as well as other uncertainties and potential events, and the inherent uncertainty of forward-looking statements, when making decisions with respect to the Bank and we caution readers not to place undue reliance on the Bank’s forward-looking statements. Material economic assumptions underlying the forward-looking statements contained in this document are set out in the 2011 MD&A under the headings “Economic Summary and Outlook” and, for each business segment, “Business Outlook and Focus for 2012”, as updated in subsequently filed quarterly Reports to Shareholders. Any forward-looking statements contained in this document represent the views of management only as of the date hereof and are presented for the purpose of assisting the Bank’s shareholders and analysts in understanding the Bank’s financial position, objectives and priorities and anticipated financial performance as at and for the periods ended on the dates presented, and may not be appropriate for other purposes. The Bank does not undertake to update any forward-looking statements, whether written or oral, that may be made from time to time by or on its behalf, except as required under applicable securities legislation. This document was reviewed by the Bank’s Audit Committee and was approved by the Bank’s Board of Directors, on the Audit Committee’s recommendation, prior to its release. TD BANK GROUP • FOURTH QUARTER 2011EARNINGS NEWS RELEASE 3 TABLE 1: FINANCIAL HIGHLIGHTS (millions of Canadian dollars, except as noted) For the three months ended For the twelve months ended Oct. 31, 2011 July 31, 2011 Oct. 31, 2010 Oct. 31, 2011 Oct. 31, 2010 Results of operations Total revenue $ Provision for credit losses Non-interest expenses Net income - reported1 Net income - adjusted1 Economic profit2 Return on common equity - reported 14.3 % 14.4 % 9.7 % 14.5 % % Return on invested capital2 13.2 % 13.8 % 11.0 % 13.6 % % Financial position Total assets $ Total risk-weighted assets Total shareholders’ equity Financial ratios Efficiency ratio - reported 61.5 % 60.0 % % 60.6 % % Efficiency ratio - adjusted 59.2 % 56.5 % % 57.9 % % Tier 1 capital to risk-weighted assets 13.0 % 12.9 % % 13.0 % % Provision for credit losses as a % of net average loans3 0.47 % 0.44 % % 0.48 % % Common share information - reported (Canadian dollars) Per share Basic earnings $ Diluted earnings Dividends Book value Closing share price Shares outstanding (millions) Average basic Average diluted End of period Market capitalization (billions of Canadian dollars) $ Dividend yield 3.5 % 3.1 % % 3.4 % % Dividend payout ratio 40.3 % 41.6 % % 40.6 % % Price to earnings ratio Common share information - adjusted (Canadian dollars) Per share Basic earnings $ Diluted earnings Dividend payout ratio 38.5 % 38.1 % % 38.1 % % Price to earnings ratio 1 Adjusted measures are non-GAAP. Refer to the “How the Bank Reports” section for an explanation of reported and adjusted results. 2 Economic profit and return on invested capital are non-GAAP financial measures. Refer to the “Economic Profit and Return on Invested Capital” section for an explanation. 3 Excludes acquired credit-impaired loans and debt securities classified as loans. For additional information on acquired credit-impaired loans, see “Credit Portfolio Quality” section of the 2011 MD&A and Note 4 to the 2011 Consolidated Financial Statements. For additional information on debt securities classified as loans, see “Exposure to Non-agency Collaterized Mortgage Obligations” discussion and tables in the “Credit Portfolio Quality” section of the 2011 MD&A and Note 4 to the 2011 Consolidated Financial Statements. TD BANK GROUP • FOURTH QUARTER 2011EARNINGS NEWS RELEASE 4 HOW WE PERFORMED How the Bank Reports The Bank prepares its Consolidated Financial Statements in accordance with GAAP and refers to results prepared in accordance with GAAP as “reported” results. The Bank also utilizes non-GAAP financial measures to arrive at “adjusted” results to assess each of its businesses and to measure overall Bank performance. To arrive at adjusted results, the Bank removes “items of note”, net of income taxes, from reported results. The items of note relate to items which management does not believe are indicative of underlying business performance. The Bank believes that adjusted results provide the reader with a better understanding of how management views the Bank’s performance. The items of note are listed in the table on the following page. As explained, adjusted results are different from reported results determined in accordance with GAAP. Adjusted results, items of note, and related terms used in this document are not defined terms under GAAP and, therefore, may not be comparable to similar terms used by other issuers. The Bank is transitioning from Canadian GAAP to International Financial Reporting Standards (IFRS), effective for interim and annual periods beginning in the first quarter of fiscal 2012. Refer to Note 34 of the Consolidated Financial Statements for the Bank’s IFRS opening Consolidated Balance Sheet as at November 1, 2010 (IFRS opening Consolidated Balance Sheet) and related disclosures including a summary of the Bank’s first-time adoption transition elections under IFRS 1 and other significant differences between Canadian GAAP and IFRS. These disclosures form the starting point for TD’s financial reporting under IFRS and have been provided to allow users of the financial statements to obtain a better understanding of the expected effect on the Consolidated Financial Statements as a result of the adoption of IFRS. The interim and annual fiscal 2012 Consolidated Financial Statements will also include fiscal 2011 comparatives, related transitional reconciliations, and accompanying note disclosures. The following table provides the operating results - reported for the Bank. TABLE 2: OPERATING RESULTS - REPORTED (millions of Canadian dollars) For the three months ended For the twelve months ended Oct. 31, 2011 July 31, 2011 Oct. 31, 2010 Oct. 31, 2011 Oct. 31, 2010 Net interest income $ Non-interest income Total revenue Provision for credit losses Non-interest expenses Income before income taxes, non-controlling interests in subsidiaries, and equity in net income of an associated company Provision for income taxes Non-controlling interests in subsidiaries, net of income taxes 26 27 27 Equity in net income of an associated company, net of income taxes 64 59 45 Net income - reported Preferred dividends 48 43 48 Net income available to common shareholders - reported $ TD BANK GROUP • FOURTH QUARTER 2011EARNINGS NEWS RELEASE 5 TABLE 3: NON-GAAP FINANCIAL MEASURES - RECONCILIATION OF ADJUSTED TO REPORTED NET INCOME (millions of Canadian dollars) For the three months ended For the twelve months ended Operating results – adjusted Oct. 31, 2011 July 31, 2011 Oct. 31, 2010 Oct. 31, 2011 Oct. 31, 2010 Net interest income $ Non-interest income1 Total revenue Provision for credit losses2 Non-interest expenses3 Income before income taxes, non-controlling interests in subsidiaries, and equity in net income of an associated company Provision for income taxes4 Non-controlling interests in subsidiaries, net of income taxes 26 27 27 Equity in net income of an associated company, net of income taxes5 77 72 62 Net income - adjusted Preferred dividends 48 43 48 Net income available to common shareholders - adjusted Adjustments for items of note, net of income taxes Amortization of intangibles6 ) Increase (decrease) in fair value of derivatives hedging the reclassified available-for-sale debt securities portfolio7 44 3 (8 ) 5 Integration and restructuring charges relating to U.S. Personal and Commercial Banking acquisitions8 ) Increase (decrease) in fair value of credit default swaps hedging the corporate loan book, net of provision for credit losses9 9 5 (4
